Citation Nr: 9928936	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to April 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 30 percent.  The veteran's notice 
of disagreement was received in October 1998.  A statement of 
the case was mailed to the veteran in November 1998.  The 
veteran's substantive appeal was received in November 1998.  


REMAND

The veteran's representative in the substantive appeal 
asserts that the veteran has had several nervous disorders 
diagnosed throughout the years and that his PTSD symptoms 
cannot be differentiated from his other psychiatric problems.  
In this respect the Board notes that on VA examination in 
September 1998 PTSD and dysthymic disorder were diagnosed.  
The Board is unable to ascertain which findings are due to 
the PTSD alone.  Therefore, an examination needs to be 
conducted to ascertain this. 

The veteran in 1965 indicated that he received disability 
payments from the Social Security Administration.  These 
records are not associated with the claims file.  As such, 
the RO should contact the Social Security Administration and 
request copies of those records.  In addition, as all VA 
treatment records are constructively of record the RO should 
obtain all the veteran's treatment records, to include any 
recent treatment records not already associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for PTSD effective as of the effective date of 
service connection.  As such, the RO apparently did not find 
that staged ratings were warranted.  However, when the RO 
considers the veteran's claim, the actual issue in appellate 
status is as shown on the front page of this remand, and the 
RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all the 
veteran's VA clinical records, including 
Vet Center records, which are not already 
in the claims file.  Any records received 
should be added to the claims file.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD and non-service-
connected psychiatric disorder(s).  The 
RO should provide to the examiner a copy 
of the rating criteria of Diagnostic Code 
9411 pertaining to the veteran's PTSD.  
All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The examiner should provide his/her 
findings regarding PTSD alone in 
relationship to Diagnostic Code 9411.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder and Diagnostic Code 9411.

4.  The RO should then readjudicate the 
claim for dissatisfaction with the 
initial rating assigned following a grant 
of service connection for PTSD taking 
into consideration the directives of 
Fenderson and all of the evidence of 
record.  If the decision remains adverse 
to the veteran, he and his representative 
should be afforded a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












